 
 
IV 
111th CONGRESS 
1st Session 
H. CON. RES. 217 
IN THE HOUSE OF REPRESENTATIVES 
 
December 3, 2009 
Ms. Ros-Lehtinen (for herself, Mr. McKeon, Mr. Boehner, Mr. Pence, Mrs. McMorris Rodgers, Mr. Price of Georgia, Mr. McCotter, Mr. Hoekstra, Mr. Wilson of South Carolina, Mr. Turner, Mr. Franks of Arizona, Mr. Gallegly, Mr. Bishop of Utah, Mr. Burton of Indiana, Mr. Boozman, Mr. Bilirakis, Mr. Inglis, Mr. Lamborn, Mr. Miller of Florida, Mr. Fleming, Ms. Granger, Mr. Thornberry, Mr. Kline of Minnesota, Mr. Aderholt, Mrs. Myrick, Mrs. Bachmann, Mr. Wittman, Mr. Broun of Georgia, Mr. Putnam, Mr. Mack, Mr. Bonner, Mr. Barrett of South Carolina, Mr. Sessions, Mr. Linder, Mr. Smith of New Jersey, Mr. Coble, Mr. Neugebauer, Mr. Tiahrt, Mr. Coffman of Colorado, Mr. Souder, Mr. Garrett of New Jersey, Mr. Cao, Mr. McCaul, Mr. Fortenberry, Mrs. Capito, Mr. Issa, Mr. Gingrey of Georgia, Mr. Sam Johnson of Texas, Mr. Graves, Ms. Foxx, Mr. Tiberi, Mr. Akin, Mr. Campbell, Mr. Rogers of Michigan, Mr. Conaway, Mr. Roe of Tennessee, Mr. Alexander, and Mr. Posey) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the President, in negotiating any new bilateral strategic arms agreement with the Russian Federation, shall ensure the continued deterrence capability of the United States strategic arsenal and flexibility in the allocation of its components in the event that third countries may pursue the deployment of significant and technologically advanced nuclear strategic forces not covered by such a United States-Russian arms agreement. 
 
 
Whereas United States strategic nuclear forces have been successful in providing a security framework for the United States based on the concept of deterrence, such continued successful deterrence of strategic attacks on the United States will require the United States to maintain a strategic force capable of deterring attacks, not just by the Russian Federation, but by other countries with the capability to deploy significant nuclear arsenals; 
Whereas the importance of maintaining strong nuclear capabilities is emphasized in the September 2008 report, National Security and Nuclear Weapons in the 21st Century, issued by the Department of State and the Department of Defense, which states, Nuclear forces continue to represent the ultimate deterrent capability that supports U.S. national security . . . [and the] nuclear force must be of sufficient size and possess a wide range of capabilities to provide credible threat option to deter existing and future WMD-armed adversaries; 
Whereas the United States and the Soviet Union, and, subsequently, the Russian Federation, have already reduced the total numbers of deployed strategic nuclear weapons by more than three-quarters; 
Whereas, on July 31, 1991, the United States and the former Soviet Union, succeeded by the Russian Federation, signed the Strategic Arms Reduction Treaty (START I), which committed both countries to reduce and limit long range nuclear arsenals and which is set to expire on December 5, 2009; 
Whereas in 2002, the United States and the Russian Federation signed the Strategic Offensive Reductions Treaty, known as the Moscow Treaty, which set out to reduce deployed strategic nuclear weapons to between 1,700 and 2,200 warheads on each side by 2012 using the verification regime of START I to monitor reductions; 
Whereas, although the United States and Russia have significantly reduced their nuclear missile arsenals, other countries are seeking to enhance and enlarge their nuclear weapons capabilities and deployments, including the People’s Republic of China; 
Whereas the People’s Republic of China is the only declared nuclear weapons country under the Nuclear Nonproliferation Treaty (NPT) that is expanding its nuclear arsenal; 
Whereas, according to the United States National Air and Space Intelligence Center’s April 2009 report, Ballistic and Cruise Missile Threat, China has the most active and diverse ballistic missile development program in the world and China’s ICBM force will grow considerably.; 
Whereas, in a March 2006 statement to the United States-China Economic and Security Review Commission, then Assistant Secretary of Defense for International Security Affairs Peter W. Rodman said, China is pursuing a patient, long-term, comprehensive modernization program … . newer versions [of ICBMs] such as the DF–31 and DF–31A . . . and the JL–2 submarine-launched ballistic missile . . . will reach . . . virtually the entire continental United States; 
Whereas the 2009 Department of Defense annual report to Congress on the military power of the People’s Republic of China states that China is both qualitatively and quantitatively improving its strategic missile forces, and that By 2010, China’s nuclear forces will include DF–31s and DF–31As; enhanced CSS–4s; CSS–3s; CSS–5s; and JIN-class SSBNs, each carrying 12 JL–2 SLBMs. The addition of nuclear-capable forces with greater mobility and survivability … will . . . enhance [China’s] strategic strike capabilities; 
Whereas, on July 6, 2009, President Barack Obama and Russian Federation President Dmitry Medvedev signed a preliminary agreement to replace START I, which is set to expire on December 5, 2009, in spite of the fact that the Nuclear Posture Review, which is now being conducted by the United States Department of Defense and which will establish United States nuclear deterrence policy and examine United States strategic force requirements, will not be ready for submission to the Congress until December 2009; 
Whereas the Nuclear Posture Review is intended to provide a basis for the negotiations to the follow-on agreement to START I, and it would therefore be premature and potentially damaging to the national security interests of the United States to hold negotiations on any nuclear arms control agreement until the Department of Defense completes that Review and the President and Congress have had adequate time to carefully review its assessments; and 
Whereas it is estimated that the People’s Republic of China now has 40 or more strategic nuclear warheads on missiles capable of reaching the United States in all or in part and the National Air and Space Intelligence Center April 2009 report states . . . the number of warheads on Chinese ICBMs capable of threatening the United States is expected to grow to well over 100 in the next 15 years: Now, therefore, be it  
 
That Congress— 
(1)calls on the President to not enter into or extend any arms control agreement with the Russian Federation that may in future jeopardize the ability of the United States to ensure a credible strategic deterrent with regard to the People’s Republic of China or other countries that are deemed capable of deploying a strategic nuclear arsenal and may decide to do so; 
(2)calls on the President to provide Congress with a detailed report on any plans, negotiations, or steps taken for the purpose of entering into any bilateral arms control agreement with the Russian Federation; 
(3)calls on the President to report to Congress on the capabilities and intentions of the People’s Republic of China with regard to the future deployment of a major strategic nuclear arsenal; 
(4)urges the President to refrain from negotiating or entering into any follow-on agreement to START I until the Nuclear Posture Review is completed and the President, Congress, and all relevant United States Government departments and agencies have had an opportunity to carefully review the determinations provided in the Nuclear Posture Review; and 
(5)calls on the President to refuse to enter into any strategic nuclear arms agreement with the Russian Federation or any other country that would require or imply an agreement by the United States to the limitation or suspension of its efforts to create missile defense systems for itself and its allies. 
 
